Case 13-44211        Doc 76     Filed 12/11/18     Entered 12/11/18 10:45:53          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-44211
         John G Grosskopf
         Cleotilde C Ambida
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/13/2013.

         2) The plan was confirmed on 04/25/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/10/2015, 05/04/2016, 05/05/2017.

         5) The case was completed on 06/29/2018.

         6) Number of months from filing to last payment: 56.

         7) Number of months case was pending: 61.

         8) Total value of assets abandoned by court order: $0.00.

         9) Total value of assets exempted: $10,544.00.

         10) Amount of unsecured claims discharged without payment: $33,038.03.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-44211      Doc 76        Filed 12/11/18    Entered 12/11/18 10:45:53                 Desc         Page 2
                                                  of 4



 Receipts:

        Total paid by or on behalf of the debtor              $15,703.00
        Less amount refunded to debtor                             $0.00

 NET RECEIPTS:                                                                                   $15,703.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $3,300.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $680.46
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $3,980.46

 Attorney fees paid and disclosed by debtor:                 $700.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                               Class    Scheduled      Asserted         Allowed         Paid         Paid
 ALTAIR OH XIII LLC              Unsecured      2,110.00       2,110.55         2,110.55        841.46        0.00
 ALTAIR OH XIII LLC              Unsecured      6,703.00       6,848.65         6,848.65      2,730.49        0.00
 CREDITORS PROTECTION SERVICE    Unsecured      2,045.00       4,269.31         4,269.31      1,702.13        0.00
 ISPC                            Unsecured      2,749.00       2,456.57         2,456.57        979.41        0.00
 JP MORGAN CHASE BANK NA         Unsecured     45,631.00           0.00             0.00           0.00       0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured      3,177.00       3,021.36         3,021.36      1,204.59        0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured      1,111.00       1,111.20         1,111.20        443.02        0.00
 QUANTUM3 GROUP                  Unsecured      1,615.00       1,615.87         1,615.87        644.23        0.00
 ROCKFORD MERCANTILE AGENCY      Unsecured         313.00        917.74           917.74        365.89        0.00
 ROCKFORD MERCANTILE             Unsecured         221.00           NA               NA            0.00       0.00
 ROCKFORD MERCANTILE             Unsecured         221.00           NA               NA            0.00       0.00
 ROCKFORD MERCANTILE             Unsecured         130.00           NA               NA            0.00       0.00
 CREDITORS PROTECTION            Unsecured      1,583.00            NA               NA            0.00       0.00
 CREDITORS PROTECTION            Unsecured         479.00           NA               NA            0.00       0.00
 CREDITORS PROTECTION            Unsecured         133.00           NA               NA            0.00       0.00
 MERCHANTS CR                    Unsecured         484.00           NA               NA            0.00       0.00
 MERCHANTS CR                    Unsecured         352.00           NA               NA            0.00       0.00
 MERCHANTS CR                    Unsecured         200.00           NA               NA            0.00       0.00
 MHFS/MED-HEALTH FINANCIAL SER   Unsecured      1,473.00            NA               NA            0.00       0.00
 MHFS/MED-HEALTH FIN SRVS        Unsecured      1,361.00            NA               NA            0.00       0.00
 MHFS/MED-HEALTH FIN SRVS        Unsecured      1,106.00            NA               NA            0.00       0.00
 MHFS/MED-HEALTH FIN SRVS        Unsecured      1,029.00            NA               NA            0.00       0.00
 MHFS/MED-HEALTH FIN SRV         Unsecured         380.00           NA               NA            0.00       0.00
 MHFS/MED-HEALTH FIN SRVS        Unsecured         380.00           NA               NA            0.00       0.00
 MHFS/MED-HEALTH FIN SRVS        Unsecured         110.00           NA               NA            0.00       0.00
 NCO FIN                         Unsecured         131.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-44211      Doc 76        Filed 12/11/18    Entered 12/11/18 10:45:53                  Desc       Page 3
                                                  of 4



 Scheduled Creditors:
 Creditor                                      Claim           Claim         Claim        Principal       Int.
 Name                                Class   Scheduled        Asserted      Allowed         Paid          Paid
 CHASE                           Unsecured      4,362.00              NA           NA             0.00        0.00
 CHASE                           Unsecured      3,782.00              NA           NA             0.00        0.00
 ABA                             Unsecured         964.00             NA           NA             0.00        0.00
 ABA                             Unsecured         228.00             NA           NA             0.00        0.00
 ABA                             Unsecured         196.00             NA           NA             0.00        0.00
 AMER COLL CO/ACC INTERNATIONA   Unsecured         152.00             NA           NA             0.00        0.00
 AMER COLL CO/ACC INTERNATIONA   Unsecured         141.00             NA           NA             0.00        0.00
 WELLS FARGO HOME MORTGAGE       Secured        2,811.32         2,811.32     2,811.32       2,811.32         0.00
 WELLS FARGO HOME MORTGAGE       Secured             0.00            0.00         0.00            0.00        0.00


 Summary of Disbursements to Creditors:
                                                               Claim            Principal                Interest
                                                             Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                         $0.00              $0.00                  $0.00
       Mortgage Arrearage                                   $2,811.32          $2,811.32                  $0.00
       Debt Secured by Vehicle                                  $0.00              $0.00                  $0.00
       All Other Secured                                        $0.00              $0.00                  $0.00
 TOTAL SECURED:                                             $2,811.32          $2,811.32                  $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                $0.00                 $0.00               $0.00
        All Other Priority                                      $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                                $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                            $22,351.25             $8,911.22                  $0.00


 Disbursements:

        Expenses of Administration                              $3,980.46
        Disbursements to Creditors                             $11,722.54

 TOTAL DISBURSEMENTS :                                                                          $15,703.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-44211        Doc 76      Filed 12/11/18     Entered 12/11/18 10:45:53            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/11/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
